Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites outputting a graphical representation of medical data, determining a command associated with an enhancement of a subset of the medical data, and displaying a second graphical representation based on the enhancements simultaneously with the first graphical representation. The limitations of outputting a graphical representation of medical data, determining a command associated with an enhancement of a subset of the medical data, and outputting a second graphical representation based on the enhancements simultaneously with the first graphical representation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “outputting” and “determining” in the context of this claim encompasses the user manually graphing and enhancing data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. Examiner notes that receiving medical data obtained by a catheter or guidewire as well as the display of results are insignificant extrasolution activity. In particular, the claim only recites one additional element – using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determine a command associated with enhancement and outputting enhanced data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 1-10 are directed to the same abstract idea as the independent claim and do not, in combination, recite significantly more than the abstract idea or provide a practical application. Claims 11 and 12 are directed to an additional element of a pressure sensing catheter or guidewire that performs their conventional functions (see [0003] and [0034] of the specification). It does not provide significantly more or a practical application of the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,131,051 to Heath et al. in view of U.S. Patent Application Publication 2011/0306867 to Gopinathan et al.
As to claim 1, Heath discloses an apparatus, comprising: 
a processor configured to: 
output, to a display in communication with the processor, a first graphical representation of the medical data (Heath column 3 lines 45-59); 
receive, from an input device, a selection of a region of the first graphical representation associated with a subset of the medical data (Heath column 4 lines 62-67); 
determine a command associated with an enhancement of the subset of the medical data; and output, to the display, a second graphical representation of the medical data based on the enhancement, wherein the first graphical representation and the second graphical representation are simultaneously displayed (Heath column 4 lines 62-67 column 6 lines 39-54), and 
wherein the second graphical representation comprises a rescaled view of the subset of the medical data (Heath column 3 lines 60-67 and column 4 lines 1-10).
However, Heath does not explicitly teach:
Gopinathan discloses 
receive medical data obtained by an intravascular catheter or guidewire positioned within a vessel of a patient, wherein the medical data comprises at least one of pressure data or flow data (Gopinathan [0250]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to use data derived from an intravascular catheter or guidewire as in Gopinathan in the medical imaging processing system as in Heath to make it easier for a technician to visualize an area of interest in intravascular catheter or guidewire proceedures.

As to claim 2, see the discussion of claim 1, additionally, Gopinathan discloses the apparatus wherein the first graphical representation comprises a waveform of the medical data (Gopinathan [0154]).
As to claim 3, see the discussion of claim 2, additionally, discloses the apparatus wherein the second graphical representation comprises a wave-form of the subset of the medical data (Gopinathan [0154] and [00293).
As to claim 4, see the discussion of claim 3, additionally, discloses the apparatus wherein the second graphical representation represents a single-axis zoomed view of the region of the first graphical representation (Gopinathan [0154] and [00293).
As to claim 5, see the discussion of claim 1, additionally, Heath discloses the apparatus wherein the processor is configured to receive, from the input device, the selection of the region of the first graphical representation by receiving an input associated with a first boundary of the subset and a second boundary of the subset, and wherein the processor is configured to output, to the display, a first boundary marker indicating the first boundary on the first graphical representation, and a second boundary marker indicating the second boundary of the first graphical representation (Heath column 4 lines 62-67 column 6 lines 39-54).
As to claim 6, see the discussion of claim 1, additionally, Heath discloses the apparatus wherein the processor is configured to: 
output, to the display, a screen display comprising:
the first graphical representation (Heath column 4 lines 62-67 column 6 lines 39-54);
the second graphical representation (Heath column 4 lines 62-67 column 6 lines 39-54); and
a set of command elements associated with a set of enhancements of the medical data, the set of enhancements including the enhancement (Heath column 4 lines 62-67 column 6 lines 39-54).
As to claim 7, see the discussion of claim 6, additionally, Gopinathan discloses the apparatus wherein the set of enhancements comprises at least one of zoom-in on the medical data (Gopinathan [0154] and [00293).
As to claim 8, see the discussion of claim 6, additionally, Heath discloses the apparatus wherein the processor is configured to determine the enhancement by receiving, from the input device, a selection of a command element associated with the enhancement (Heath column 4 lines 62-67 column 6 lines 39-54).
As to claim 9, see the discussion of claim 8, additionally, Gopinathan discloses the apparatus further comprising the input device, wherein the input device comprises a touch screen of the display, wherein the processor is configured to receive the selection of the command by receiving a touch input associated with the command element from the touch screen (Gopinathan [0241]-[0242]).

As to claim 10, see the discussion of claim 6, however, Heath and Gopinathan do not explicitly teach the apparatus wherein the screen display further comprises an auxiliary data region including one or more numerical values of the medical data.
However these differences are only found in the non-functional information stored and accessed by the system. The auxiliary data region including one or more numerical values of the medical data are not functionally related to the functions of the system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the of the effective filing of the invention to use different types of medical content because such information does not functionally relate to the information stored and accessed by the accessible portal and merely using different medical content from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 11, see the discussion of claim 1, additionally, discloses the apparatus further comprising the intravascular catheter or guide wire (Gopinathan [0250]).
As to claim 12, see the discussion of claim 1, additionally, discloses the apparatus wherein the intravascular catheter or guide wire comprises an intravascular pressure-sensing catheter or guide wire, and wherein the medical data comprises pressure data (Gopinathan [0250]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
U.S. Patent Application Publication 2012/0071782 to Patil.
U.S. Patent Application Publication 2013/0120296 to Merritt et al.
U.S. Patent Application Publication 2004/0015079 to Berger et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/            Primary Examiner, Art Unit 3686